Citation Nr: 0948425	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability, to include a rating in excess of 20 percent 
earlier than April 15, 2008.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to 
September 2004, including combat service in Iraq, and his 
decorations include the Combat Action Ribbon.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.

At his hearing before the Board in October 2009, the Veteran 
withdrew from consideration his claim of entitlement to a 
compensable rating for hearing loss in the right ear.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be explained below, the current record warrants an 
award of separate 10 percent evaluations for impairment of 
the sciatic nerve arising from the Veteran's low back 
disability.  However, the record also shows that at his 
hearing before the Board in October 2009, the Veteran related 
that his condition had deteriorated even further since his 
last examination.  Rather than delay an award of current 
entitlement while additional development is undertaken as a 
consequence of the Veteran's statement, the Board will award 
the increased benefits demonstrated by the present record, 
and remand for additional development to ascertain whether 
even greater entitlement is shown.  The remand action will be 
directed to the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates that functional impairment 
during flare-ups has effectively limited the forward flexion 
of the Veteran's back to 30 degrees or less throughout his 
appeal.

2.  Prior to April 15, 2008, the evidence does not show any 
ankylosis impacting the Veteran's thoracolumbar spine.

3.  Prior to April 15, 2008, no medical evidence shows that 
the Veteran's low back disability was productive of 
incapacitating episodes that required at least six weeks of 
bed rest over the course of a twelve month period.

4.  Prior to April 15, 2008, the Veteran's low back 
disability was manifested by neurologic impairment of both 
lower extremities that resulted in disability analogous to 
mild incomplete paralysis of the sciatic nerve in each 
extremity.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating were met as of 
September 26, 2005; but the criteria for a rating in excess 
of 40 percent, prior to April 15, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5235-5243 
(2009).

2.  The criteria for a separate 10 percent evaluation for 
left-sided mild incomplete paralysis of the sciatic nerve, 
prior to April 15, 2008, have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.40, 4.45, 4.123, 4.124, 4.124a; DC 8520 (2009).

3.  The criteria for a separate 10 percent evaluation for 
right-sided mild incomplete paralysis of the sciatic nerve, 
prior to April 15, 2008, have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.40, 4.45, 4.123, 4.124, 4.124a; DC 8520 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran contends that his back is more severe than it is 
currently rated.  The Veteran was granted service connection 
for his low back disability by a March 2005 rating decision, 
and assigned a 10 percent disability rating with the 
effective date being the day after he was discharged from 
service.  The Veteran appealed this claim, and his rating was 
increased to 20 percent by an April 2007 rating decision.  It 
was later determined that an examination in April 2008 showed 
that the Veteran's back disability had worsened and he was 
assigned a 40 percent rating, effective the date of the 
examination.  As such, in this decision the Board must 
consider two distinct rating periods: 1) a rating in excess 
of 20 percent prior to April 15, 2008, and 2) a rating in 
excess of 40 percent for the Veteran's low back disability.  
However, as will be discussed below, the evidence 
demonstrates that a 40 percent rating is warranted for the 
entirety of the Veteran's appellate period, and therefore the 
two periods will not be discussed separately.

Under the general rating formula for diseases and injuries of 
the spine set forth in Diagnostic Codes 5235-5242, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or when 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation requires either that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less or that 
favorable ankylosis of the entire thoracolumbar spine is 
shown.  A rating in excess of 40 percent is not warranted in 
the absence of unfavorable ankylosis of the entire 
thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  This code provides that a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four, but less than six weeks per 
year.  A 60 percent rating requires that the disability be 
productive of incapacitating episodes having a total duration 
of at least six weeks per year.  

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

The Board reiterates that where a Veteran has intervertebral 
disc syndrome the condition may be evaluated either based on 
the total duration of incapacitating episodes over the past 
twelve months under Diagnostic Code 5243, or by combining, 
under 38 C.F.R. § 4.25, separate evaluations of chronic 
orthopedic and neurologic impairment, whichever method 
results in the higher evaluation.  In this case, based on a 
careful review of the record, the evidence does not show even 
a single week of prescribed bed rest during the course of the 
Veteran's appeal.  The Veteran indicated at his April 2008 VA 
examination that he had been prescribed bed rest for 1-2 days 
in 2007.  However, while the medical documentation for such a 
prescription is not of record, even taking these statements 
as true, and the Board has no reason to doubt their accuracy, 
2 days of bed rest is simply insufficient to merit a rating 
in excess of 40 percent.  As such, the Board finds it is more 
favorable to the Veteran to evaluate his low back disability 
based on the discrete orthopedic and neurological 
manifestations.

Orthopedic impairment of the low back

The Veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5242.  Prior to 
April 15, 2008, the Veteran's low back disability was rated 
at 20 percent.  

The Veteran underwent a VA examination in March 2007 at which 
he was only able to demonstrate 40 degrees of forward 
flexion.  However, there is no indication that the 
examination was conducted during a period of flare-up; and 
the Veteran testified at a hearing before the Board that his 
back had locked-up on multiple occasions and of such severity 
on these occasions that bed rest had been prescribed to treat 
the increased pain.  Additionally, the examiner at the March 
2007 examination found that the Veteran was additionally 
limited by pain following repetitive motion.  It is noted 
that the Veteran also lamented at his hearing that range of 
motion testing had been conducted while he was under the 
influence of significant pain reducing medication, and 
therefore the testing did not reflect the true impairment 
caused by his low back disability.  It is worth mentioning 
that at a subsequent examination approximately one year 
later, the Veteran could only achieve 20 degrees of forward 
flexion, which was the basis for increasing the disability 
rating for his back to 40 percent.  

While the Board recognizes that the forward flexion 
demonstrated by the Veteran at the March 2007 examination 
technically exceeded the range of motion necessary for 40 
percent rating, the regulations authorize consideration to be 
given to whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, even when 
a Veteran does not demonstrate range of motion that meets the 
limits established by the rating criteria, such as in this 
case, a higher rating may still be awarded when it is 
determined that the functional loss caused by the 
aforementioned factors limits the Veteran beyond what is 
shown by the range of motion testing.

In this case, the Veteran's range of motion was considerably 
limited at his 2007 VA examination when he was only able to 
achieve 40 degrees of forward flexion, and the examiner added 
that range of motion was further limited by pain on 
repetitive motion.  Additionally, the Veteran testified that 
not only does he have significant difficulty bending forward, 
but the weakness in his back also precludes him from lifting 
anything heavy, including his infant daughter.  When taking 
into account the Veteran's credible testimony regarding the 
significant limitations caused by his back disability and 
resolving all reasonable doubt in the Veteran's favor it is 
clear that the orthopedic disability picture presented by the 
Veteran for the entirety of his appeal period is most closely 
approximated by a 40 percent rating.

It is noted, however, that at no time prior to April 15, 2008 
was it shown that a rating in excess of 40 percent was 
warranted for the orthopedic manifestations of the Veteran's 
low back disability; as medical evidence has consistently 
found no ankylosis in the Veteran low back.  For example, it 
was specifically stated at the April 2008 VA examination that 
no ankylosis was present in the Veteran's lumbar spine.

As such, the preponderance of the evidence is against his 
entitlement to a separate orthopedic evaluation in excess of 
40 percent.

Neurological impairment of the low back

The evidence of record shows that the Veteran has complained 
of radiating pain as a result of his low back disability for 
a number of years.  At his hearing, the Veteran asserted that 
this radiating pain was felt in both low extremities and he 
testified that doctors had told him that had radiculopathy on 
several occasions.  Treatment records corroborate the 
Veteran's testimony, as it was noted that in a December 2007 
operative report that the Veteran had radiculopathy.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; and a 40 percent evaluation 
requires moderately severe incomplete paralysis.

Based on the Veteran's statements, and the findings contained 
in the medical records, the Board concludes that the 
Veteran's low back disability warrants separate 10 percent 
ratings under Diagnostic Code 8520 for disabilities analogous 
to mild incomplete paralysis of the sciatic nerve of each 
lower extremity. As such, the evidence supports entitlement 
to separate 10 percent ratings, and no more, for this 
discrete manifestation of his low back disability.

While 10 percent ratings are warranted, the evidence does not 
indicate that a rating in excess of 10 percent is warranted 
for either lower extremity.  Throughout the course of his 
appeal, neurologic examinations of the Veteran have revealed 
normal motor and sensory testing (such as at VA examinations 
in both 2007 and 2008).  Additionally, the Veteran has 
consistently denied any bowel or bladder impairment.  As 
such, moderate incomplete paralysis of either lower extremity 
is not shown by the evidence of record. 

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran has some 
limitation as a result of his back disability.  However, the 
medical evidence fails to show anything unique or unusual 
about his low back disability that would render the schedular 
criteria inadequate.  The Veteran's main back symptoms 
include pain and limitation of motion, both of which are 
specifically accounted for in the rating criteria.   
Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of his back; and, while he has 
complained about missing work periodically because of his 
back, he is currently employed full-time.  As such, it would 
not be found that his disability met the "governing norms" 
of an extraschedular rating.  Accordingly, an extraschedular 
rating is not warranted.

The evidence shows that a 40 percent rating is warranted for 
the Veteran's back on a schedular basis throughout the course 
of his appeal, as are separate 10 percent ratings for mild 
neurologic impairment of the Veteran's lower extremities; and 
to that extent, the Veteran's claim is granted.  However, the 
evidence fails to show that a rating in excess of 40 percent 
is warranted for the Veteran's lower back disability on 
either a schedular or extra-schedular basis, and to that 
extent the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  

With respect to the duty to assist, the relevant VA and 
private treatment records have been obtained.  The Veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.  Accordingly, there is no prejudice to the Veteran in 
adjudicating this appeal.






ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, an effective date of September 26, 2004 
for a 40 percent rating for the Veteran's low back disability 
is granted. 

A separate evaluation in excess of 40 percent for low back 
disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity is granted.


REMAND

At his hearing before the Board in October 2009, the Veteran 
testified under oath that his back condition had worsened 
since his last rating.  It was then clarified that he meant 
his last VA examination in April 2008.  As such, the Board 
has no discretion and must remand this matter to afford the 
Veteran a contemporaneous VA examination to assess the 
current nature, extent, severity and manifestations of his 
low back disability since April 15, 2008.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).

Current treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain VA treatment records from 
October 2008 to the present; and request 
that the Veteran identify any private 
treatment that he has received since March 
2008; and, if any is identified, attempt 
to obtain such records.

2.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and severity 
of any orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.

The examiner should identify all low back 
orthopedic pathology found to be present.  
He or she should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the lumbar 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the low back.  In 
addition, if possible, the examiner should 
state whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.

Further, the examiner should discuss the 
nature and severity of the Veteran's lower 
extremity radiculopathy. 

The examiner should discuss the whether 
any urinary incontinence is present, and 
if so, how frequently absorbent materials 
must be changed.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The rationale for 
any opinion expressed should be provided 
in a legible report.

3.  Then, the AMC should adjudicate the 
Veteran's claim.   If the benefits sought 
on appeal are not granted in full, the AMC 
should issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


